Title: Orderly Book, 15 November 1758
From: Washington, George
To: 



[15 November 1758]

Camp at Loyal Hannon Novr [15]th 1758
B. O.
No Women are to March with Brigadier Washingtons Division & the Commanding Officer of each Corps are desir’d to se[e] these orders punctually Obeyd.
Camp at Chesnut Ridge Novr .
Parole Aberdeen
Capt. McKenzie Capt. for the day who is to receive all reports relative to the Guards, & make a report to the Commanding Officer.
4 Subs. 4 Serjts & 84 Rank and file for the Guards[,] by way of Grand rounds each Sub. is to go visiting rounds at Such times as the Capt. shall direct.
All Dutys are to be done by Companies as far as the nature of the Service will admit off.
The two Companies of Artificers Coverd by the 2d Division of the 1st Virginia Regt are to begin opening the road to morrow at day break their baggage will follow when the line Marches. the Genl to beat at 7 in the morning—the Commanding Officer of each Corps to give a return at 7 OClock in the morning of the Number of persons who draw Provisions Specifying their Ranks and to be particularly Carefull that this return will be very Exact as it is to be Transmitted to the Genl.
Capt. Fields is to give in a return of all the working Tools Including those that were brought up by Mr Bassitt. the greatest care is to be taken to prevent the Mens Arms from giting whet, the Officer of each Platoon is to be Particularly Attentive to this and to inspect in the nicest manner the order they are in every morning taking Care to have any drawn that he has any Suspicion

off—No batmen is to Sling their Arms to their Horses but to Carry them in a Soldier like manner.
